NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ROBERT W. JOHNSON,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2009-7100
Appeal from the United States Court of Appeals for
Veterans Claims in 07-O801, Judge Ronald M. HoldaWay.
ON MOTION
ORDER
Upon consideration of Robert W. Johnson’s motion to
voluntarily withdraw his appeal,
IT ls ORDERED THAT:
(1) The motion is granted and the appeal is dis-
missed

JOHNSON V. DVA
(2) Each side shall bear its own c0sts.
FOR THE COURT
SEP 2 l 2lll[l /s/ Jan Horbaly
Date J an Horba1y
ccc David Allen Prange, Esq.
Tara K. Hogan, Esq.
s21
Clerk
lSSued As A Mandate: _  _
i a ll
"»’tsss'€§.t;se,=n'°“
SEP 21 film
.|AN HORBA|.¥
CLERK.